Citation Nr: 0508317	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  97-33 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Oakland, 
California (the RO).

Procedural history

The veteran served on active duty from March 1965 to January 
1968 and from September 1977 to February 1983.  Service in 
Vietnam is indicated by the evidence of record.  

In October 1996, the veteran filed a claim of entitlement to 
service connection for peripheral neuropathy due to herbicide 
exposure.  In a March 1997 decision, service connection for 
peripheral neuropathy was denied.  The veteran disagreed with 
that denial in April 1997 and a December 1997 memorandum from 
the veteran's representative was accepted in lieu of VA Form 
9 as a timely substantive appeal.

In August 2000, the Board remanded this case for additional 
evidentiary development, which was accomplished.  In October 
2003, the RO again denied service connection for peripheral 
neuropathy.  The case was returned to the Board.

In February 2004, the Board remanded the issue of the 
veteran's entitlement to service connection for peripheral 
neuropathy to the VA Appeals Management Center (AMC) in 
Washington, DC.  The purpose of the remand was to schedule a 
VA examination in order to determine whether peripheral 
neuropathy existed and, if so, whether it was related to the 
veteran's presumed exposure to herbicides in Vietnam.  The 
examination was conducted in April 2004; this will be 
discussed in greater detail below.  

In November 2004, the AMC issued a supplemental statement of 
the case which continued to deny the veteran's claim.  The 
veteran's VA claims folder was thereupon returned to the 
Board.  In March 2005, the veteran's accredited 
representative presented a brief to the Board on his behalf.    

The issue of the veteran's entitlement to service connection 
for peripheral neuropathy is REMANDED to the RO via the AMC.  
VA will notify the veteran if further action is required on 
his part.

Issue not on appeal

In its February 2004 decision, the Board denied the veteran's 
claim of entitlement to an increased disability rating for 
his service-connected post-traumatic stress disorder (PTSD).  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2004).
That issue will be discussed no further herein.

The Board's February 2004 decision also made mention of other 
issues which had been rated during the appeal period but 
which were not before the Board.  For the sake of brevity, 
that discussion will not be repeated.  The only issue 
currently before the Board is listed on the first page of 
this remand. 


REMAND

The veteran seeks service connection for peripheral 
neuropathy, which he claims is related to presumed exposure 
to herbicides in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 
2002).

In general, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). 

The Board remanded this case in February 2004 because 
although Hickson element (2) [in-service injury, in this case 
exposure to herbicides in Vietnam] has been established by 
operation of law, elements (1) and (3) were not.  With 
respect to element (1), current disability, the medical 
evidence cast doubt on whether the veteran in fact has 
peripheral neuropathy.  There is evidence of record 
indicating that the veteran has a spinal disability with 
radiculopathy rather than peripheral neuropathy.  With 
respect to element (3), even if peripheral neuropathy exists 
the veteran has a history of alcohol abuse, and alcoholic 
peripheral neuropathy rather than peripheral neuropathy due 
to exposure to herbicides has been suspected.

For these reasons, in February 2004 the Board remanded the 
case for medical examination of the veteran.  See the Board's 
February 4, 2004 decision, page 21.  As noted in the 
Introduction above, the veteran was in fact examined in April 
2004.   However, the examination report is ambivalent both as 
to the existence of peripheral neuropathy and if it exists 
its etiology.

As to whether peripheral neuropathy in fact exists, the 
examiner stated "My conclusion is that he has either a 
neuropathy or a radiculopathy . . . .", which manifestly 
does not answer the question posed by the Board.  The 
examiner also referred to the veteran's history of alcohol 
abuse, which also leaves open the question of whether, if 
peripheral neuropathy in fact exists, it may be due to a 
cause other than in-service herbicide exposure.  

The examination report further states:  "In order to further 
evaluate the possibilities of neuropathy and radiculopathy, 
the workup plan includes and EMG/MCV, MRIs of his cervical 
and lumbosacral spine, and exclusionary laboratory studies 
for various causes of neuropathy."  It does not appear from 
the record that such testing was completed, and the examiner 
did not provide an addendum to the examination report.

Finally, as noted by the veteran's very able representative 
in his March 3, 2005 brief, the examiner ventured into the 
realm of adjudication when he noted that "Even if the 
patient has a documented neuropathy on the basis of his 
studies "Agent Orange could not be claimed as a basis for 
neuropathy that is found over twenty years after the 
herbicide exposure."  This statement somewhat approximates 
the law concerning presumptive service connection for 
peripheral neuropathy [see 38 C.F.R. § 3.309(e), Note 2].  
However, it does not take into account the cases of Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) [veteran not precluded 
from presenting proof of direct service connection even 
though his disability is not among statutorily enumerated 
conditions presumed to be service connection, since 
presumption not sole method for showing causation] and 
Charles v. Principi, 16 Vet. App. 370, 374 (2003) [VA must 
assist veteran by obtaining nexus opinion where evidence of a 
current disability and an association between that disability 
and active service are shown], both of which were cited in 
the Board's February 2004 remand. 

In short, the Board finds that the April 2004 examination 
report is inadequate.  
See 38 C.F.R. § 4.2 (2004) [if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes].  For this reason, the case must be remanded for 
further evidentiary development.
 
This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should determine whether the 
laboratory testing which was referred 
to in the April 2004 VA examination 
report was actually accomplished.  If 
so, reports of such studies [and of 
the April 2004 VA examiner's addendum 
opinion, if any] should be associated 
with the veteran's VA claims folder.

If the studies referred to in the 
April 2004 VA examination report were 
not accomplished, and an addendum 
report was not prepared by the 
examiner, the veteran's VA claims 
folder should be returned to the 
examiner, if available.  The examiner 
should ensure that appropriate 
diagnostic studies are accomplished, 
and then respond to the following 
questions:  (1) Is peripheral 
neuropathy currently manifested?  (2) 
If so, is it as likely as not that 
such peripheral neuropathy is related 
to the veteran's military service, to 
include but not necessarily limited to 
his presumed exposure to herbicides in 
Vietnam?  If there is a more likely 
cause for any peripheral neuropathy, 
this should be specifically 
identified.  The addendum report of 
the examiner should be associated with 
the veteran's VA claims folder.

If the April 2004 VA examiner is not 
available, the veteran's VA claims 
folder should be referred to another 
appropriately qualified examiner, who 
should answer the foregoing questions 
after undertaking any physical 
examination and/or diagnostic testing 
he/she deems to be necessary.

2.  After undertaking any additional 
development that it deems appropriate, 
VBA should readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case 
(SSOC) should be prepared.  The 
veteran and his representative should 
be provided the SSOC, and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




